 

 

Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 Page1of10 PagelID 29
PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
ZAD-cv- $098

 

Plaintiff's Name and ID Number _
11950 FMAD’

DALHART TA: 790922
Place of Confinement

CASE NO.
(Clerk will assign the number)

 

Vv.

Peace OFFICER KAISER
Defendant’s Name and Address
7001 Eo JaLKSon Ra.
Carrollton TX t5006
Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET ALL”)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
 

* '

Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 Page 2of10 PagelD 30
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00. ,

2. Ifyoudo not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an

‘ appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? M/ YES NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: A Usous t 2+/ 201k U-S DISTRICT COURT
S AMARILLO DPyVISton

2. Parties to previous lawsuit:

 

 

 

 

 

 

 

Plaintiff(s) Roberto Martin €2
Defendant(s) TDCY officer LIRA and officer Cnisvum
3. Court: (If federal, name the district; if state, name the county.) U-$ Distri cb Ch. AMARILG
4. Cause number: g-I8 CV -152 -)
5. Name of judge to whom case was assigned: Reno
6. Disposition: (Was the case dismissed, appealed, still pending?) __ Pen d In'e. =
7. Approximate date of disposition: lv Ay

 

Rev. 05/15
 

Ul.

IV.

Case 3:18-cv-03093-N-BK Document9 Filed 0
PLACE OF PRESENT CO BI ERIM RE t iled 01/25/19 Page 3of10 PagelD 31

 

EXHAUSTION OF GRIEVANCE PROCEDURES:
ES NO

Have you exhausted all steps of the institutional grievance procedure?

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff; ROBERTO MARTINEZ
41950 FMA4 DALWART VX- 74022

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: C1 TY OF CARROLLTON Polyce Detm.’s atkicer KAISER

City of Carrollton Police Dptm- 2001 E. Jackson Rd Carroilton #5 0vup

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
LNATIATIALG CRIMINAL PROSE CUTLOM-. [N-ACONSPYRAEGY 0
UN REASOWABLE SCIZURE.

Defendant #2:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. O5/15
 

a’

wT

Vi.

VIL

VL

__ Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 P 4
STATEMENT OF CLAIM: age 4 of 10 PageiD 32

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes, If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

© .On-dune the 18th 2074 ab-about 3216 PM...
on A saturday atthe vacant church’s parning Lot, PLAINTIFE Was ape

roach bV OFFICER KAISER With Ene City oF Carrotitons 8 Police Dep av vas”
KAISERWAS hoLleringo what you domo here &hastly “vou ARS PLANL—
ING WITH YOURSELF." dURING HIS ACTIONS OFFICER KAISER fFaiLed to invESsTi-
GATE the witness'and orto tatk tothe church’ orrice peoplttsandto—
Lather, all the necessary rnlormation about the wibnesses aind alt the
EVIDENCE MATERIAL NECESSARY TO THE CAUSE. KAISER USEDTHE BUIDENCSE
\N. On UNFAIR MANNER, aNd ARAGSTEN PLAIN TIE: .
PLAINTIFE WAS Denied oF THE PRUCEDURAL DVE PROCESS GUA Rank
“>. ri 4 ped, Che ok col Se gD

COM ONCE TOV evs TA) BPA am: RUs5-C. . .
PLAINTIFE WAS-1IS BEING svubzecked to pretrial deprivation and
and MaLicrous veredicts whith constituted a continval Seizure
TNERING €¢ HIS Constibutional Federal RIGHT OF LIFE bLibverby, fo

he treefromunrkvé sonable Seizvre and bo be Free From yin ali—
Ci0VS CRIM- PrUSeCUTION.VNdR- the FOURTH AMend ment U-S+Cs

 

 

RELIEF: |
State briefly exactly what you want the court to do for you. Make no legal arguments. C ite no cases o1
statutes” REDRESS OF GRIEVANCE, DAMAGES __
GRANTED ATTORNEY FEGS Awd Court costs:
iN A NGW TRIAL

 

GENERAL BACKGROUND INFORMATION:
A. State, in complete form. all names you have ever used or been known by including any and all aliases

Roberto Aenoldo Barrvenfos Martinez

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federa,
prison or FBI numbers ever assigned to you.

TD C3 #2067337 TXDL lO ZEYS40

SANCTIONS:
A. Have-you been sanctioned by any court as a result of any lawsuit you have filed? YES _ Le

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that imposed sanctions (if federal, give the district and division): {iV / A

2. Case number: - M/ fr

3. Approximate date sanctions were imposed: 4 IV, ); A

4. Have the sanctions been lifted or otherwise satisfied? [V 7 YES NC

Rev. OS/15
 

Case 3:18-cv-03093-N-BK Document9 Filed 01/2
iled O1/ 5/19 Pa e.9.0f 10 PagelD;33 Wo

Has any court ever warned or notified you that sanctions cou mpose

. If your answer is “yes,” give the following information for every lawsuitin which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

 

 

1. Courtthatissued warning (if federal, give the district and division): /V / p
2. Case number: [Vv J fA
3. Approximate date warning was issued: 1V/ / A

 

Executed on: Gan. °/8§ -3019 Phar Suriele

br

 

wee Lad

DATE

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS |

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true

and correct,

| understand, if ] am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

| understand I must exhaust all available administrative remedies prior to filing this lawsuit.

[ understand | am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless | am under
imminent danger of serious physical injury.

I understand even if] am allowed to proceed without prepayment of costs, | am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this Clg hin) day of Vomuaney, .20 14

(Day) (month) (year)

 

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev, 05/15

La
 

Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 Pageéof10 PagelD 34
, FRISONER’S Civil RIGHTS VIOLATION COMPLAINT ~ .

4N THE UNITED STATES BISTRICT COURT
NORTHERN DISTRICT OF TEXAS DALLAS DiVIStoNw
ROBERTO MARTINEZ]

Ve
Carrollton Peace Orricer KAISER

FACTS DF THE CASE P.10F2L ‘

On August the 3nd. af so0g when E was done with the maiver Gus
wrongful sentence For two(2) counts of r-w-Acuub- Twas hurt?
ingsphysicallys and emotienally. wile incarcerated Liddeve-
Lop & condition where the intestine. collapsed inlo the scrotum).
The Doctors at TERRELL STATE HOSPITAL Determined ibneeded
medical attection, AND HEAD PSYCHIATRIST Mich Bel Down» had con-
cluded. Chat some people In DALLas were trys
FEICULt FOR MS, PLAINTIFF. D'dlLost my sobs and
business was destroyed- po Lo
My Health condition, G-2 the intestine muscle collapsing ine the

_ SCROTUN nad got Eo 2 pomt of being very unconfortable and ©
“i Painful, IG made me Cired-.

AlLT could do at that time was to Lay down and pressil back me
to piace, (U Sust take a Few minutes- On Tune (6-2011 ab about |
3BLig PM.PLAINTLEE had been working two streebs down from ~
the Covenant cHurcn and weed ib some Relic® FAom Ehe Tw SU
Vy¥o PLAINTIFE Parked His Cruck at the church’s Parking lot, ©
\Cemery vacant Parking lol )» Hasbely Laying down onthe brucks
‘seatand Fucing the back of the seat mYtwo hands under the
pants unvottoned, to press back inbo place the mbes ti ne~ |
‘musclé. the triple degrees temp maxe me ¢eel bired also >
TFacl sleep(ligntly, t knew T'd knew I'd sicned berore bul not
mMovnings-No more Ghan 1s min- had passed twas awakened -
BY ' WHAT You DOING OUT HERE" LT OPENED MY €yes TL seen”
‘one LT AeeLIed, “tm Rest we For Litle bib" THE voice RESUME’
hastely, Tt was KAISER, by: Chen I was alveady standing on~
- (the concrete between Che door or the eu-teuck and the seat |
"YOU ARE PLAYING WITH YOURSELF "@PLAINTIFFE stated
“I'M DOING NOTHING WRONG OFFICER" peace officer KAISER
made use oF THE Evidence In an UNFaY Manner IN A CONSPI-
RACY TO INPRISONED~ REGISTER PLAINTIFF A SEX OFFENDER LIFE @-—-
Peace OFFICER Knowingly RECKLeslLy ARRESTED PLAINTIVEF=

ng to do Life di-

crstomersymy, -

 

peace OFFICER KAISER Fall to investigater all the maberval
evidences; and to contact the Church people For HIS PROBABLE
CAUSE. And specieicully properly scREENW The person who.
placed the EmeERGENCY CHLlL & G-17, On June igorQol4
0@ Juwnei¢‘fo O11 o M.

€ 18 OF AOAI~. ) ahr con

Pp.1-0Fz

 
“Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 Page 7of10 PagelD 35

ou
“a

ROBERTO MARTINEZ
V- .

CARROLLT ON PEACE OFFICER KAISER

i

FACTS OF THE CASE

PLAINTIFF ls NcarCerated. because OF KAISER’S Actions on June 18-107}
and KAISER ACTIONS On Juve 12 OF IOI at trial KASEY was
“AcCompLice witness INTHE SVIL CONSPIRACY, TO IIVPTISON and Repister
PLAINTIFF a5 a Sex orrendey LiFe. rrvolving A vogus call to Emergency —

G-11 Placed by a person NON existent to piaintivy at the time oF
KAIsER’s ACTLONS ON 6/18/2011. THE STATE OF TEXAS WENL beyona.} ,
‘subsecting PLAINTIFF Lo Pretrial deprvations and unfair verdicts
which constituted A continval seizure in VIOLATION OF. tMe,  ,

FOURTH 5 FOURTEENTH > FIFTA AMEN DEMENT USC AND PLAINS IEF
was denred oFurs constitu bavnc Federal Right FO EGrrECctive.”
assistance oF Counsel At tRIAL And ON APDGAL GuvARem eed

 

WhEN.THE STATE OF. TEXAS IN the APPELLEES S BRLEF.LM 0D
inst ant case # E-I\Y-00302 stating that a0ly a gran 4
Aury Issued tndichent.ch aging. arpellant $. WITHTHE OFFENCE
OF FAILING To REGISTER SEX OFFENDER Litee enhanced by Rhe
PRIOR CONVICTION OF TA DECENCY With a duld)no date aF wnu-
totiausino Two Counts Ny mating it appeay LIKE LE KAIS& R's .
Allegation ou b/ig/tt ave those of 2 IT-w ch» & FeLlo Wve. The
perelice’s.briek con tinves staking that . ak bral oe hal IY.
the stabe Aba nthe enhancement by the LOR ¥ Tad— Ww —
A-¢ Hildy ANG R elred ow the conviction on. 7/2 We FoR Ts Beg

Cn . oO 7... etre . . / / 2 .
¥ everth e less prOS ecutoe DEwsy Mitchell while questioning

e atthe witness standing told the Jury MAMBAUCOOS 5
[me am (in between tal ne to me) We stated, stepping G,

ward the Sury mttine The police Found Him, TaAckiNG OFF
IW His TRUCK. Refer one @ Peace” OeFicer KAISEe’S alLewatigns
on @lis/avll, His Last question weacs Uo PLAITIEF (Me),
was what address they hag given REfernne te the convichp-

 

 

Oc tLwolz)CoUNTs OF T-W-Alcun. The CONSPI RA Cy -
Td ee Omen 4600 THE MAL eee. BYE Live never been .
Dd answered THE Ot Sc oplione ° :

th erev So the proseéotion us

 

ag

 

eects egminee ennnnRbrHENIns gaia Tia! cst nests nn

pror2 .

 

 
 

 

PR CRNERTS KMBDE RNG SDNAGHAT 6° BigP OD BEET Page 8 of 10 PagelD 36
8 UNITED STATES DISTRICT COURT
’ NORTHERN DISTRICT OF TEXAS
| DALLAS DIVISION
Roberto A- Banientos Martine?
DALHART UNIT 42067337

Na

(Peace OFFICER KAISER

= AFFIDAVIT=

My name My Legal name is Roberto A- Barrientos, as sbepreaxs ony -
USA Passapoxt and wiv’ TDLH103K45AD- LM 2 OLY Car Daw) thes

‘OF 2 Sound Mind, and have the mental capacity to draw tl
AFFIDAVIT OF TRUTH. I’ve not been COnvicTED of & Felome EXCEPt
Fox the ove ALLEGATIONS brought Forth in THE GRIEVANCE, &nd A
PRISONER'S CWil Riphts vioLaktons ComelLaimt §1433 Pursuant
23 U5 Under TITLE 42 OF THE USC-

It?s my belief that our LORD Bets involved in Lhe an FATS OF male
The Lord has shown His dwine axranoment, or purpose WU a
The Loeb hes shown man @ PATTERN oY AWAY" And has stablishes
DIVINE INSTITUTIONS. THE PATH THE GOAL AND THE PRACTICE FY
TION ike stepping stones And GVIDE POSTS, So that Oil oF ft
childvens and persons may Fd a SEecurte SAFE PLACE AS A ABODE-

a e < . : we = s : FEN Saunt tanta acne - : “ = : 7 . ACB .
Pm a Christian busines man Since my youth, and T Ron R- .
SEXVICES, I'm registered with the Dallas County and hold a per rave,
iwthe City ot Caxrollims And T’pe never been the res eponden
to the 26B on no Complaint|s)-

As an employer 1am Responsible Foy the sarety, Well BEING, FARE .
at my Employces- coe
Tdowt go about ortending my Feligw evbizens -

Neithe Do x ENGAGE IN CRImiNAL Conduct that would Land me

AN PRIS ON+ 9
oO .
S WUD, James G¢ BaKech
Signature © Y - Signature :
toc# |S9us7/ popes /OCALTAP

.f
R-M-1-\?/iq VP Romeato Martinez, tam the &
© wed 2 APPLICANT IN Eyis action, onder
: penalty of Agr Sury declare
that to thle West of my beLier the
AFFIDAVIGgeRCTS AYE TRUE/aorrect ~

ayfine » Ff AOOTZIF “

      
 
 

 
 

 

 

18-cv-03093-N-BK Document9 Filed 01/25/19 Page9of10 PagelID 37

Case 3

 

 
 

Case 3:18-cv-03093-N-BK Document9 Filed 01/25/19 Page 10of10 PagelD 38 |
“TN THE UNITED STATES DISTRICT COURT Ly
NORTHERN DISTRICT OF TEXAS DALLAS DINISION
Roverto >» MARTINEZ
DALHART UNIT \

UNITED STATES DISTRICT COUAT
OFFICE OF THE CLERK

00 Commerce ROOM i452.
DALLAS TX 45292 - \ugs

CLERK nelorrad pteqaAr pune Dae:

 

Nerd prisoners civil Rights VidlLatrow . wow.

Anda Attadiment of the eet Reportable .
conmvictioy that zr wawt to Attacd, G peace. oFfFl—
“cer Suyd e.R-

piaints,

a
ANd the AFFIDAVI

‘CT KAISER CASO’ 7
Pur ld iLike get copies of my EILINGS EVE IF.
A doement ig wot Filed vz would Like it to be Re
Tureneead to Wé& For nay e@ Cord.

~

zr mvsend ne. a SeLlF | Add ves sell stamped envelopes

tT hope there 1S A procedure. For FNSucU\Ee Relier Co suspend

Lui S COWVICTION OW 4 iafiys For Failure 7. Rees Or
tvs. yeadrul AW

hore
‘paimrul W be here. my S hest Aver
2 Lunt the tera WW cwSvred my healtlis in Heed at 5 Vaden

eT

aespectFuly

 
